[inspemploymentagreemente001.jpg]
EXHIBIT 10.1 EXECUTIVE EMPLOYMENT AGREEMENT This EXECUTIVE EMPLOYMENT AGREEMENT
(“Agreement”) is made and entered into as of June 1, 2020 (the “Effective
Date”), by and between Inspire Medical Systems, Inc. (“Inspire” or the
“Company”), a Delaware corporation, and Philip Ebeling (“Executive”). WHEREAS,
Executive desires to provide services to the Company on the terms herein
provided. NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants and obligations of this Agreement, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows: 1. Employment.
Subject to all of the terms and conditions of this Agreement, Inspire agrees to
employ Executive, and Executive agrees to accept employment with Inspire. It is
understood that Executive and Executive’s employment with Inspire will be
subject to the policies and terms (as they may be amended from time to time by
Inspire) as adopted by Inspire’s Board of Directors (the “Board”) or its
President, Inspire’s employee handbook and other policies in effect for salaried
employees of Inspire, except as otherwise specifically provided in this
Agreement. 2. Duties. The services of Executive shall be exclusive to Inspire,
except as otherwise agreed to in writing by Inspire. Executive shall function in
the capacity of Chief Operating Officer, shall exert Executive’s energy and full
working time to the prosecution of Executive’s duties, and shall promptly and
faithfully perform all these duties which pertain to that employment. Executive
shall assume primary responsibility for the duties of the Chief Operating
Officer, and such other duties as may be mutually agreed upon by Executive and
Inspire’s President. Executive will perform Executive’s obligations in a
competent and professional manner, consistent with the expectations of Inspire’s
Board and its President. Executive may serve on outside boards of directors or
committees of public or private organizations if the outside activities are
first disclosed to and approved in writing by Inspire’s Board or its President.
That approval will not be granted if the outside activities are deemed by the
Board or Inspire’s President to conflict in any way with the provisions of this
Agreement, to impair Executive’s ability to perform Executive’s duties under
this Agreement, or to otherwise conflict in any way with business interests of
Inspire. Notwithstanding the foregoing, Executive shall be entitled to serve on
boards or committees of religious, educational, or charitable non-profit
organizations, or on advisory boards of for-profit entities, without disclosing
such activities to the Board or obtaining its consent, provided such service
does not in any material respect interfere with Executive’s services as an
employee of Inspire. 3. Term of Employment. This Agreement is not intended to
establish any minimum or maximum period for Executive’s employment. Executive
and Inspire have an “at-will” employment relationship, which means that either
party has the right to terminate the employment relationship at any time and for
any reason, with or without cause. The reason for and timing of



--------------------------------------------------------------------------------



 
[inspemploymentagreemente002.jpg]
the termination, as set forth in Paragraph 5, will determine the amount of
post-termination payments and benefits, if any, as set forth in Paragraph 6. 4.
Compensation, Reimbursement and Benefits. As compensation for all of Executive’s
services under this Agreement, the Company agrees to provide Executive the
following compensation, reimbursements and benefits: a. Base Salary. The Company
will pay Executive a base salary (the “Base Salary”), payable in accordance with
Inspire’s standard payroll practices. The annualized Base Salary shall be in the
gross amount of $370,000. The Base Salary shall be subject to annual performance
review and possible adjustments by Inspire’s President. b. Incentive Awards. As
additional compensation, Executive will be eligible to receive discretionary
annual bonuses and/or long term incentive compensation (“Incentive Awards”)
pursuant to the terms and conditions of Inspire’s annual bonus plan and/or
Inspire’s long term incentive plan (jointly, “Incentive Plans”) which may be
adopted, amended, supplemented, terminated and/or replaced by Inspire from time
to time. With reference to the Incentive Plans, the parties understand as
follows: i. Executive’s eligibility to receive Incentive Awards will be
determined by the Board or such other committee or executive as may have
responsibility for making that determination, in its sole discretion.
Notwithstanding the foregoing, it is the intention of Inspire that Executive’s
target Incentive Award for each fiscal year during Executive’s term of
employment shall be 50% of the Base Salary (the “Target Bonus Amount”), provided
that Executive and Inspire have achieved certain performance goals and
objectives. Except as otherwise set forth in Paragraph 6(c), to be eligible for
an Incentive Award, the employee must be employed on the last day of the
calendar year. ii. The Incentive Plans are not necessarily all-inclusive because
circumstances which Inspire has not anticipated may arise. Inspire may interpret
or vary from the Incentive Plans if, in its opinion, the circumstances warrant
it. Further, Executive’s eligibility to receive Incentive Awards may be affected
in the event Inspire has determined that such Incentive Awards would be in
violation of law or reasonably create an adverse effect on Inspire or its
obligations or agreements including, without limitation, leaving Inspire with
insufficient liquidity (including adequate reserves) to carry on its business
and pay its debt in the ordinary course. iii. Inspire reserves the right to make
any changes at any time to the Incentive Plans by adding to, deleting from or
otherwise amending any portion of them, with or without notice to Executive,
provided, however, that if Executive has been awarded non-cash compensation
pursuant to such plans, then Executive shall receive notice of any changes to
the plan as may be required by applicable law, and provided, further, that any
such changes are applicable to participants in the Incentive Plans generally and
not specific to Executive. iv. Any questions regarding the computation of
Incentive Awards under the Incentive Plans will be conclusively determined by
Inspire’s President, pursuant to the terms and conditions of the Incentive
Plans.



--------------------------------------------------------------------------------



 
[inspemploymentagreemente003.jpg]
c. Expenses. Inspire will reimburse Executive for any and all ordinary,
necessary and reasonable business expenses that Executive incurs in connection
with the performance of Executive’s duties under this Agreement, including
entertainment, telephone, travel and miscellaneous expenses. Executive must
obtain proper approval for such expenses pursuant to the Company’s policies and
procedures and Executive must provide the Company with documentation for such
expenses in a form sufficient to sustain Inspire’s deduction for such expenses
under the Internal Revenue Code of 1986, as amended (the “Code”). d. Time Off.
Executive will be entitled to time off with or without pay in accordance with
Inspire’s policies in effect at any particular time. e. Health, Disability and
Life Insurance, and Other Executive Benefit Plans. Inspire will provide
Executive with the same health, disability, and life insurance coverage provided
generally to other full-time salaried employees of Inspire, and with other
employee benefit plans which are presently existing or which may be established
in the future by Inspire for its full-time salaried employees, subject to the
terms and conditions of the applicable benefit plans. f. Indemnification.
Inspire will defend, indemnify and hold Executive harmless from costs, expenses,
damages and other liability incurred by Executive as a result of performing
services to Inspire, subject to the limitations and other terms and conditions
of applicable Delaware statutes and Inspire’s Articles of Incorporation or By
Laws. g. Changes in Benefit Plans. It is understood that no references in this
Agreement to particular employee benefit plans established or maintained by
Inspire are intended to change the terms and conditions of these plans or to
preclude Inspire from amending or terminating any such benefit plans. h.
Withholding; Taxes. Inspire may withhold from any compensation, reimbursements
and benefits payable to Executive all federal, state, city and other taxes as
shall be required pursuant to any law or governmental regulation or ruling, as
well as other standard withholdings and deductions. Executive recognizes that
all of the payments and some of the benefits which Executive receives under this
Agreement will constitute compensation, and will be fully taxable to Executive.
Executive agrees to properly report such payments and benefits on Executive’s
applicable income tax returns and to pay all appropriate taxes. 5. Termination.
Executive’s employment may be terminated at any time as follows: a. Death.
Executive’s employment shall automatically terminate upon Executive’s death. b.
Disability. Either party may terminate Executive’s employment at any time, upon
written notice to the other party if Executive sustains a disability which
precludes Executive from performing the essential functions of Executive’s job,
with or without reasonable accommodations, as defined by applicable state and
federal disability laws. Executive shall be presumed to have such a disability
for purposes of this Agreement if Executive qualifies, because of illness or
incapacity, to begin receiving disability income insurance payments under any
long term disability income insurance policy that Inspire maintains for the
benefit of Executive. If Executive does not qualify for such payments, Executive
shall nevertheless be presumed to have



--------------------------------------------------------------------------------



 
[inspemploymentagreemente004.jpg]
such a disability if Executive is substantially incapable of performing the
essential functions of Executive’s job for a period of more than twenty six (26)
consecutive weeks, with or without a reasonable accommodation, or for shorter
non-consecutive periods aggregating thirty six (36) weeks in any twelve (12)
month period. c. With Cause. Inspire may terminate Executive’s employment at any
time, with “Cause”, upon written notice to Executive. “Cause” shall be defined
as: i. Executive’s material breach of any of Executive’s obligations under this
Agreement, or Executive’s repeated failure or refusal to perform or observe
Executive’s duties, responsibilities and obligations as an Executive of Inspire,
for reasons other than disability if such breach, failure or refusal continues
or it or another breach, failure or refusal is repeated following written notice
thereof to Executive; ii. Any material dishonesty or other breach of the duty of
loyalty of Executive affecting Inspire or any customer, vendor or employee of
Inspire; iii. Use of alcohol or other drugs in a manner which affects the
performance of Executive’s duties, responsibilities and obligations as an
employee of Inspire if such use continues or is repeated following written
notice to Executive; iv. Conviction of, or a plea of guilty or nolo contendere
to, a charge of commission of a felony or of any crime involving
misrepresentation, moral turpitude or fraud; v. Commission by Executive of any
other willful or intentional act which materially injures the reputation,
business or business relationships of Inspire if such act occurs or continues
following written notice to Executive of the same or of a prior willful or
intentional act injuring the reputation, business or business relationships of
Inspire; or vi. The existence of any court order or settlement agreement
prohibiting Executive’s continued employment with Inspire. A matter of the type
described in this Paragraph 5(c) shall be “material” if such matter, alone or
together with other such matters, is material. d. Without Cause. Inspire may
terminate Executive’s employment at any time, without Cause, upon one (1)
month’s written notice to Executive. Inspire may, in its sole discretion, opt
not to have Executive provide active employment services during some or all of
the notice period, and place Executive on a paid leave of absence for some or
all of the notice period. e. Resignation With or Without Good Reason. Executive
may, upon two (2) weeks’ written notice to Inspire, terminate Executive’s
employment at any time for no reason or may, at any time, terminate Executive’s
employment for Good Reason (as defined below). Upon receiving such notice,
Inspire may, in its sole discretion, opt not to have Executive provide active
employment services during some or all of the notice period, and place Executive
on a paid leave of absence for some or all of the notice period. If Inspire
exercises this option, it shall not convert the resignation to a termination by
Inspire. For purposes of this paragraph, “Good Reason” shall mean:



--------------------------------------------------------------------------------



 
[inspemploymentagreemente005.jpg]
i. A material reduction, without Executive’s consent, in Executive’s duties or
responsibilities (provided no such reduction shall be deemed to have occurred
solely by reason of the Company’s having hired a new Chief Operating Officer as
long as Executive continues to have responsibilities that are consistent with
executive status and further provided that no such reduction shall be deemed to
have occurred solely due to the change in the Company’s status from that of an
independent company to that of a subsidiary or division of a buyer of the
Company following a Change of Control (as defined below); ii. A material
reduction, without Executive’s consent, of the Base Salary, unless such
reduction is part of an overall reduction in salary for executive employees and
Executive’s reduction is proportionate to the overall reduction in salary; iii.
The Company’s moving Executive’s place of employment, without Executive’s
consent, more than fifty (50) miles from the place of Executive’s employment
prior to such move, although business travel shall not be deemed to be a move of
Executive’s place of employment; or iv. The Company’s material breach of this
Agreement. Notwithstanding the foregoing, Executive may only terminate
Executive’s employment for Good Reason within two (2) years following the
occurrence of one or more of the foregoing conditions, subject to Executive
first providing thirty (30) days written notice of Executive’s claimed Good
Reason to the Company within ninety (90) days after the initial existence of
such condition and the Company failing to cure the basis for such claimed Good
Reason within thirty (30) days following such notice. 6. Payments and Benefits
Upon Termination. Upon the termination of Executive’s employment, Executive
shall only be entitled to the following payments and benefits: a. Disability;
Death. If Executive’s employment is terminated due to the disability or death of
Executive, regardless of the date of termination, Executive or Executive’s
estate or heirs, as appropriate, shall be paid (i) any portion of Base Salary
through the date of termination not theretofore paid; (ii) any cash bonus either
accrued in accordance with the terms of the relevant plan or previously awarded
but not yet paid to Executive at the time of Executive’s death or disability;
(iii) any benefits payable under any disability or life insurance policy
maintained by Inspire for the benefit of Executive at the time of the
termination of employment, subject to the terms and conditions of such policies;
(iv) Executive’s accrued but unpaid PTO through the date of termination; (v) any
unpaid expense reimbursement; and (vi) Executive’s or Executive’s estate or
heirs, as appropriate, other vested benefits, if any, under any of Inspire’s
Incentive Plans or any of Inspire’s other employee benefit plans (e.g., 401(k)
plan), subject to the terms and conditions of those plans. b. Termination by
Inspire For Cause; Resignation Without Good Reason. If Inspire terminates
Executive’s employment for Cause, or if Executive resigns without Good Reason,
regardless of the date of termination, Executive shall be paid (i) any portion
of Base Salary through the date of termination not theretofore paid; (ii)
Executive’s accrued but unpaid PTO through the date of termination; (iii) any
unpaid expense reimbursement; and (iv) Executive’s other



--------------------------------------------------------------------------------



 
[inspemploymentagreemente006.jpg]
vested benefits, if any, under any of Inspire’s Incentive Plans or any of
Inspire’s other employee benefit plans (e.g., 401(k) plan), subject to the terms
and conditions of those plans. c. Termination by Inspire Without Cause;
Resignation for Good Reason. If the Company terminates Executive’s employment
without Cause, or Executive resigns for Good Reason, in either case regardless
of the date of termination, Executive shall be paid the same payments and
benefits as set forth in Paragraph 6(a) above. In addition, Inspire shall,
subject to Paragraph 10 and subject to Executive’s execution and non-revocation
of a release of claims, to the full extent permitted by law, in a form
reasonably satisfactory to Inspire in accordance with Paragraph 10(c) (the
“Release”), which assures, among other things, that Executive will not commence
any type of litigation or assert other claims as a result of the termination
(except to enforce Executive’s rights under this Agreement): i. Pay to the
Executive an amount equal to the sum of (A) nine (9) months of the Base Salary
as of the date of termination and (B) a prorated portion of the Target Bonus
Amount based on the ratio of the number of days during the period commencing on
the first day of the fiscal year and ending on the date of termination to 365,
in substantially equal installments during the period beginning on the date of
termination and ending on the nine (9)- month anniversary of the date of
termination in accordance with the Company’s regular payroll practice as of the
date of termination; provided that, notwithstanding anything to the contrary in
this Paragraph 6(c)(i), if such termination of employment occurs within the
twelve (12)-month period immediately following a Change of Control (as defined
below) (such period, the “CIC Period”), then, in lieu of the foregoing payments
set forth in this Paragraph 6(c)(i), Inspire shall pay to the Executive the sum
of (A) twelve (12) months of the Base Salary and (B) the Target Bonus Amount, in
substantially equal installments during the period beginning on the date of
termination and ending on the twelve-month anniversary of the date of
termination in accordance with the Company’s regular payroll practice as of the
date of termination; ii. Continue to provide, subject to the Executive’s valid
election to continue healthcare coverage under COBRA, the Executive and the
Executive’s eligible dependents with payment of premiums for any COBRA benefits
during the period commencing on the date of termination and ending on the nine
(9)-month anniversary of the date of termination (if such termination of
employment occurs within the CIC Period, the twelve (12)-month anniversary of
the date of termination). iii. In the event that such termination of employment
occurs within the CIC Period, cause each of Executive’s equity awards that are
granted on or following the Effective Date to become fully vested. For the
avoidance of doubt, the foregoing shall not apply to any of Executive’s equity
awards that were granted prior to the Effective Date. d. Change of Control
Definition. For purposes of this Agreement, “Change of Control” means the
occurrence of any of the following: (1) a sale by shareholders of the Company of
a substantial portion of their stock in the Company, or a merger, reorganization
or consolidation, whereby the Company’s equity holders existing immediately
prior to such sale, merger, reorganization or consolidation do not, immediately
after consummation of such sale, reorganization, merger or consolidation, own
more than fifty percent (50%) of the combined voting power of the surviving
entity’s then outstanding voting securities entitled to vote generally in the



--------------------------------------------------------------------------------



 
[inspemploymentagreemente007.jpg]
election of directors, but only if such event results in a change in Board
composition such that the directors immediately preceding such events do not
comprise a majority of the Board following such event; or (2) the sale or other
disposition of all or substantially all of the Company’s assets to an entity in
which the Company, any subsidiary of the Company, or the Company’s equity
holders existing immediately prior to such sale beneficially own less than fifty
percent (50%) of the combined voting power of such acquiring entity’s then
outstanding voting securities entitled to vote generally in the election of
directors but only if such event results in a change in Board composition such
that the directors immediately preceding such events do not comprise a majority
of the Board following such event 7. Business Protections. Inspire has many
confidential and proprietary business interests and other information relating
to its products, services and customers, which it needs to adequately protect.
For this reason, its willingness to enter into this Agreement is contingent upon
Executive’s acceptance of the covenants set forth in Paragraph 8 below.
Executive understands that the business protections in Paragraph 8 will apply
throughout Executive’s employment, and will continue to apply thereafter even if
Executive’s employment is terminated under Paragraph 5 of this Agreement,
regardless of the reason for or timing of the termination. 8. Post-Employment
Restrictions. a. Restrictions on Competition. Executive agrees that while
employed by Inspire, and for twelve (12) months after the last day Executive is
employed by Inspire, Executive will not be employed by or otherwise perform
services for an organization which is engaged in the research and development,
marketing, or distribution of a product or treatment which is the same as or
which competes with any product or treatment offered or being developed by
Inspire during, or as of the date of termination of, Executive’s employment with
Inspire. b. Prohibition on Solicitation of Inspire Employees. Executive agrees
that at all times while employed by Inspire, and for twelve (12) months
thereafter, Executive will not solicit, cause to be solicited, or participate in
or promote the solicitation of any person to terminate that person’s employment
with Inspire or to breach that person’s employment agreement with Inspire. c.
Post-Employment Disclosure. In the event Executive’s employment with Inspire
terminates, Executive agrees that during the term of the restrictions described
in Paragraph 8(a) above, Executive will promptly inform Inspire of the identity
of any new employer, the job title of Executive’s new position, and a
description of any services to be rendered to that employer. In addition,
Executive agrees to respond within ten (10) days to any written request from
Inspire for further information concerning Executive’s work activities
sufficient to provide Inspire with assurances that Executive is not violating
any of the obligations Executive has undertaken in this Agreement.



--------------------------------------------------------------------------------



 
[inspemploymentagreemente008.jpg]
d. Prohibition on Disclosure of Confidential Information. Executive shall hold
the “Confidential Information”, as defined in Paragraph 8(e), including trade
secrets and/or data, in the strictest confidence and will never, without prior
written consent of the Company, directly or indirectly disclose, assign,
transfer, convey, communicate to or use for Executive’s own or another’s
benefit, or directly or indirectly disclose, assign, transfer, convey,
communicate to or use by a competitor of the Company or any other person or
entity, including, but not limited to, the press, other professionals,
corporations, partnerships or the public, at any time during Executive’s
employment with the Company or at any time after Executive’s termination of
employment with the Company, regardless of the reason for the Executive’s
termination, whether voluntary or involuntary. Executive further promises and
agrees that he will faithfully abide by any rules, policies, practices or
procedures existing or which may be established by the Company for insuring the
confidentiality of the Confidential Information, including, but not limited to,
rules, policies, practices or procedures: i) Limiting access to authorized
personnel; ii) Limiting copying of any writing, data or recording; iii)
Requiring storage of property, documents or data in secure facilities provided
by the Company and limiting safe or vault lock combinations or keys to
authorized personnel; and/or iv) Checkout and return or other procedures
promulgated by the Company from time to time. The Executive acknowledges that
the Company has provided the Executive with the following notice of immunity
rights in compliance with the requirements of the Defend Trade Secrets Act of
2016: (A) the Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of Confidential Information
that is made in confidence to a federal, state or local government official or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law, (B) the Executive shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of
Confidential Information that is made in a complaint or other document filed in
a lawsuit or other proceeding, if such filing is made under seal and (C) if the
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, the Executive may disclose the Confidential
Information to the Executive’s attorney and use the Confidential Information in
the court proceeding, if the Executive files any document containing the
Confidential Information under seal, and does not disclose the Confidential
Information, except pursuant to court order. e. Definition of Confidential
Information. For the purposes of this Agreement, “Confidential Information”
means any information not generally known to the public and proprietary to or in
the possession of the Company and includes, without limitation, trade secrets,
inventions, and information pertaining to research, development, purchasing,
marketing, selling, accounting, licensing, business systems, business
techniques, customer lists, prospective customer lists, price lists, business
strategies and plans, pending patentable materials and/or designs, design
documentation, documentation of meetings, tests and/or test standards, or
manuals whether in document, electronic, computer or other form. For example,
Confidential Information may be



--------------------------------------------------------------------------------



 
[inspemploymentagreemente009.jpg]
contained in the Company’s customer lists, prospective customer lists, the
particular needs and requirements of customers, the particular needs and
requirements of prospective customers, and the identity of customers or
prospective customers. Information shall be treated as Confidential Information
irrespective of its source and any information which is labeled or marked as
being “confidential” or “trade secret” shall be presumed to be Confidential
Information. The definition of “Confidential Information” as set forth in this
paragraph is not intended to be complete. From time to time during the term of
Executive’s employment, Executive may gain access to other information not
generally known to the public and proprietary to or in the possession of the
Company concerning the Company’s businesses that is of commercial value to the
Company, which information shall be included in the definition in this
paragraph, even though not specifically listed above. The definition of
Confidential Information applies to any form in which the subject information,
trade secrets, or data may appear, whether written, oral, or any other form of
recording or storage. f. Restrictions. The restrictions herein provided shall
not apply with respect to “Confidential Information” which: (A) is or becomes a
part of the public domain without breach of this Agreement by the Executive; or
(B) is disclosed pursuant to judicial action or government regulations, provided
the Executive notifies the Company prior to such disclosure and cooperates with
the Company in the event the Company elects to legally contest and avoid such
disclosure. g. Certain Company Remedies. The Executive acknowledges that the
Company will suffer irreparable harm if the Executive breaches Paragraphs 8(a),
8(b) and/or 8(d). Accordingly, the Company shall be entitled to equitable
relief, including but not limited to, an injunction, enjoining or restraining
Executive from any violation of Paragraphs 8(a), 8(b) and/or 8(d) of this
Agreement, in addition to any other remedies the Company is entitled to at law
or in equity. In the event the Company pursues any remedies pursuant to this
Paragraph 8(f) and prevails in such a proceeding, the Executive shall pay the
Company’s attorneys’ fees in connection with such proceeding. Should the Company
not prevail in such a proceeding, the Company shall pay the Executive’s
attorneys’ fees in connection with such proceeding. Furthermore, should a court
of competent jurisdiction determine that the Executive has breached Paragraphs
8(a), 8(b), and/or 8(d), the restrictions in such Paragraphs will be extended by
the period during which the Executive was in breach. 9. Parachute Payments. a.
Notwithstanding any other provisions of this Agreement, in the event that any
payment or benefit by the Company or otherwise to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (all such payments and benefits,
including the payments and benefits under Paragraph 6 above, being hereinafter
referred to as the “Total Payments”), would be subject (in whole or in part) to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Total Payments shall be reduced (in the order provided in Paragraph 9(b) below)
to the minimum extent necessary to avoid the imposition of the Excise Tax on the
Total Payments, but only if (i) the net amount of such Total Payments, as so
reduced (and after subtracting the net amount of federal, state and local income
and employment taxes on such reduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (ii)
the net amount of such Total Payments without such



--------------------------------------------------------------------------------



 
[inspemploymentagreemente010.jpg]
reduction (but after subtracting the net amount of federal, state and local
income and employment taxes on such Total Payments and the amount of the Excise
Tax to which the Executive would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments). b. The Total
Payments shall be reduced in the following order: (i) reduction on a pro-rata
basis of any cash severance payments that are exempt from Section 409A of the
Code (“Section 409A”), (ii) reduction on a pro-rata basis of any non-cash
severance payments or benefits that are exempt from Section 409A, (iii)
reduction on a pro-rata basis of any other payments or benefits that are exempt
from Section 409A, and (iv) reduction of any payments or benefits otherwise
payable to the Executive on a pro-rata basis or such other manner that complies
with Section 409A; provided, in case of subclauses (ii), (iii) and (iv), that
reduction of any payments attributable to the acceleration of vesting of Company
equity awards shall be first applied to Company equity awards that would
otherwise vest last in time. c. The Company will select an adviser with
experience in performing calculations regarding the applicability of Section
280G of the Code and the Excise Tax, provided that the adviser’s determination
shall be made based upon “substantial authority” within the meaning of Section
6662 of the Code, (the “Independent Advisors”) to make determinations regarding
the application of this Paragraph 9. The Independent Adviser shall provide its
determination, together with detailed supporting calculations and documentation,
to the Executive and the Company within fifteen (15) business days following the
date on which the Executive’s right to the Total Payments is triggered, if
applicable, or such other time as requested by the Executive (provided, that the
Executive reasonably believes that any of the Total Payments may be subject to
the Excise Tax) or the Company. The costs of obtaining such determination and
all related fees and expenses (including related fees and expenses incurred in
any later audit) shall be borne by the Company. Any good faith determinations of
the Independent Adviser made hereunder shall be final, binding and conclusive
upon the Company and the Executive. d. In the event it is later determined that
to implement the objective and intent of this Paragraph 9, (i) a greater
reduction in the Total Payments should have been made, the excess amount shall
be returned promptly by the Executive to the Company or (ii) a lesser reduction
in the Total Payments should have been made, the excess amount shall be paid or
provided promptly by the Company to the Executive, except to the extent the
Company reasonably determines would result in imposition of an excise tax under
Section 409A. 10. Section 409A. a. General. The parties hereto acknowledge and
agree that, to the extent applicable, this Agreement shall be interpreted in
accordance with, and incorporate the terms and conditions required by, Section
409A. Notwithstanding any provision of this Agreement to the contrary, in the
event that the Company determines that any amounts payable hereunder will be
immediately taxable to the Executive under Section 409A, the Company reserves
the right (without any obligation to do so or to indemnify the Executive for
failure to do so) to (i) adopt such amendments to this Agreement and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Company determines to be necessary or appropriate to preserve
the intended tax treatment of the benefits provided by this Agreement, to
preserve the



--------------------------------------------------------------------------------



 
[inspemploymentagreemente011.jpg]
economic benefits of this Agreement and to avoid less favorable accounting or
tax consequences for the Company and/or (ii) take such other actions as the
Company determines to be necessary or appropriate to exempt the amounts payable
hereunder from Section 409A or to comply with the requirements of Section 409A
and thereby avoid the application of penalty taxes thereunder. No provision of
this Agreement shall be interpreted or construed to transfer any liability for
failure to comply with the requirements of Section 409A from the Executive or
any other individual to the Company or any of its affiliates, employees or
agents. b. Separation from Service under Section 409A. Notwithstanding any
provision to the contrary in this Agreement: (i) no amount that constitutes
“nonqualified deferred compensation” under Section 409A shall be payable
pursuant to Paragraph 6 unless the termination of the Executive’s employment
constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Department of Treasury Regulations; (ii) for purposes of
Section 409A, any right to receive installment payments pursuant to this
Agreement shall be treated as a right to receive a series of separate and
distinct payments; and (iii) to the extent that any reimbursement of expenses or
in-kind benefits constitutes “deferred compensation” under Section 409A, such
reimbursement or benefit shall be provided no later than December 31 of the year
following the year in which the expense was incurred. The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year. The amount of any in-kind benefits provided in one year
shall not affect the amount of in-kind benefits provided in any other year.
Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed at the time of Executive’s separation from service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the termination benefits to
which the Executive is entitled under this Agreement is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such
portion of the Executive’s termination benefits shall not be provided to the
Executive prior to the earlier of (A) the expiration of the six-month period
measured from the date of the Executive’s “separation from service” with the
Company (as such term is defined in the Treasury Regulations issued under
Section 409A of the Code) or (B) the date of the Executive’s death; upon the
earlier of such dates, all payments deferred pursuant to this sentence shall be
paid in a lump sum to the Executive, and any remaining payments due under the
Agreement shall be paid as otherwise provided herein. c. Release.
Notwithstanding anything to the contrary in this Agreement, to the extent that
any payments of “nonqualified deferred compensation” (within the meaning of
Section 409A) due under this Agreement as a result of the Executive’s
termination of employment are subject to the Executive’s execution and delivery
of a Release, (i) the Company shall deliver the Release to the Executive within
seven (7) days following the date of termination, and (ii) if the Executive
fails to execute the Release on or prior to the Release Expiration Date (as
defined below) or timely revokes Executive’s acceptance of the Release
thereafter, the Executive shall not be entitled to any payments or benefits
otherwise conditioned on the Release. For purposes of this Paragraph 10(c),
“Release Expiration Date” shall mean the date that is twenty-one (21) days
following the date upon which the Company timely delivers the Release to the
Executive, or, in the event that the Executive’s termination of employment is
“in connection with an exit incentive or other employment termination program”
(as such phrase is defined in the Age Discrimination in Employment Act of 1967),
the date that is forty-five (45) days following such delivery date. To the
extent that any payments of nonqualified deferred compensation (within the
meaning of Section 409A) due under this Agreement as a result of the Executive’s
termination of employment



--------------------------------------------------------------------------------



 
[inspemploymentagreemente012.jpg]
are delayed pursuant to this Paragraph 10(c), such amounts shall be paid in a
lump sum on the first payroll date to occur on or after the 60th day following
the date of Executive’s termination of employment, provided that Executive
executes and does not revoke the Release prior to such 60th day (and any
applicable revocation period has expired). 11. Compensation Recovery. The
Executive acknowledges and agrees that, to the extent the Company adopts any
clawback or similar policy in connection with or otherwise as a result of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, and any rules and
regulations promulgated thereunder (including, without limitation, any listing
rules or standards resulting therefrom), he or she shall, during the Executive’s
term of employment and thereafter, take all action necessary or appropriate to
comply with such policy, as may be amended from time to time in the Company’s
sole discretion (including, without limitation, entering into any further
agreements, amendments or policies necessary or appropriate to implement and/or
enforce such policy). The Executive’s obligations under this Paragraph 11 shall
survive the termination of this Agreement. 12. Inventions. Inventions mean any
and all inventions, discoveries, ideas, processes, writings, works of
authorship, designs, developments and improvements, whether or not protectable
under the applicable patent, trademark or copyright statutes, generated,
conceived or reduced to practice by the Executive, alone or in conjunction with
others, while employed by Inspire. a. Disclosure. Executive agrees to promptly
disclose to Inspire in writing all Inventions. b. Ownership, Assignment and
Recordkeeping. All Inventions shall be the exclusive property of Inspire.
Executive hereby assigns all Inventions to Inspire. Executive agrees to keep
accurate, complete and timely records of Executive’s Inventions, which records
shall be the property of Inspire and shall be retained on Inspire’s premises. c.
Cooperation. During and after the termination of Executive’s employment,
Executive agrees to give Inspire all cooperation and assistance necessary to
perfect, protect, and use its rights to Inventions. Without limiting the
generality of the foregoing, Executive agrees to sign all documents, do all
things, and supply all information that Inspire may deem necessary to (i)
transfer or record the transfer of Executive’s entire right, title and interest
in Inventions, and (ii) enable Inspire to obtain patent, copyright or trademark
protection for Inventions anywhere in the world. d. Attorney-in-Fact. Executive
irrevocably designates and appoints Inspire and its duly authorized officers and
agents as attorney-in-fact to act for and in Executive’s behalf and stead to
execute and file any lawful and necessary documents, and to do all other
lawfully permitted acts, required for the assignment of, application for, or
prosecution of any United States or foreign application for letters patent,
copyright or trademark with the same legal force and effect as if executed by
Executive.



--------------------------------------------------------------------------------



 
[inspemploymentagreemente013.jpg]
e. Waiver. Executive hereby waives and quitclaims to Inspire any and all claims,
or any nature whatsoever, which Executive may now have or may hereafter have for
infringement of any patent, copyright, or trademark resulting from any
Inventions. f. Future Patents. Any Invention relating to the business of Inspire
with respect to which Executive files a patent application within one (1) year
following termination of Executive’s employment shall be presumed to cover
Inventions conceived by Executive during the term of Executive’s employment,
subject to proof to the contrary by Executive by good faith, contemporaneous,
written and duly corroborated records establishing that such Invention was
conceived and made following termination of employment and without using
Confidential Information. g. Release or License. If an Invention does not relate
to the existing or reasonable foreseeable business interests of Inspire, Inspire
may, in its sole and unreviewable discretion, release or license the Invention
to the Executive upon written request by the Executive. No release or license
shall be valid unless in writing signed by Inspire’s general counsel. h. Notice.
Executive is hereby notified that this Agreement and this Paragraph 12 do not
apply to any Invention for which no equipment, supplies, facility or trade
secret information of Inspire was used and which was developed entirely on the
Executive’s own time, and (1) which does not relate (i) directly to the business
of Inspire or (ii) to Inspire’s actual or demonstrably anticipated research or
development, or (2) which does not result from any work performed by the
Executive for Inspire. 13. Miscellaneous. a. Entire Agreement. The terms of this
Agreement (together with any other agreements and instruments contemplated by
this Agreement or referred to herein) is intended by the parties hereto to be
the final expression of their agreement with respect to the employment of
Executive by the Company, and supersedes and may not be contradicted by evidence
of any prior or contemporaneous agreement (including, without limitation, the
Existing Employment Agreement). The parties hereto further intend that this
Agreement shall constitute the complete and exclusive statement of its terms and
that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative or other legal proceeding to vary the terms of this Agreement. b.
Construction. Each provision of this Agreement shall be interpreted so that it
is valid and enforceable under applicable law. If any provision of this
Agreement is to any extent invalid or unenforceable under applicable law, that
provision will still be effective to the extent it remains valid and
enforceable. The remainder of this Agreement also will continue to be valid and
enforceable, and the entire Agreement will continue to be valid and enforceable
in other jurisdictions. In the event that a court of competent jurisdiction
determines that any of the provisions of Paragraphs 8 or 12 of this Agreement
are not enforceable for any reason, such court shall reform such provisions to
the minimum extent necessary to make them enforceable, it being the intention of
the parties that such provisions be enforced to the maximum extent permitted by
applicable law.



--------------------------------------------------------------------------------



 
[inspemploymentagreemente014.jpg]
c. Waivers. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel to enforce any provisions of this
Agreement, except by a statement in writing signed by the party against who
enforcement of the waiver or estoppel is sought. A waiver shall operate only as
to the specific term or condition waived. No waiver shall constitute a
continuing waiver or a waiver of such term or condition for the future unless
specifically stated. No single or partial exercise of any right or remedy under
this Agreement shall preclude any party from otherwise or further exercising
such rights or remedies, or any other rights or remedies granted by law or any
other document. d. Captions. The headings in this Agreement are for convenience
of reference only and do not affect the interpretation of this Agreement. e.
Modifications. This Agreement may not be altered, modified or amended except by
an instrument in writing signed by each of the parties hereto. f. Governing Law.
The laws of the State of Minnesota shall govern the validity, construction and
performance of this Agreement, to the extent not pre-empted by federal law. Any
legal proceeding related to this Agreement shall be brought in an appropriate
Minnesota court, and each of the parties hereto hereby consents to the exclusive
jurisdiction of the courts of the State of Minnesota for this purpose. g.
Notices. All notices and other communications required or permitted under this
Agreement shall be in writing and provided to the other party either in person,
by fax, or by certified mail. Notices to Inspire must be provided or sent to its
President; notices to Executive must be provided or sent to Executive in person
or at Executive’s home. h. Survival. Notwithstanding the termination of
Executive’s employment and the termination of this Agreement, the terms of this
Agreement which relate to periods, activities, obligations, rights or remedies
of the parties upon or subsequent to such termination shall survive such
termination and shall govern all rights, disputes, claims or causes of action
arising out of or in any way related to this Agreement. i. Successors and
Assigns. This Agreement shall be binding on and inure to the benefit of
Inspire’s successors and assigns. [Remainder of Page Left Blank Intentionally]



--------------------------------------------------------------------------------



 
[inspemploymentagreemente015.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date. INSPIRE MEDICAL SYSTEMS, INC. /s/ Philip Ebeling /s/ Timothy P.
Herbert By: Philip Ebeling By: Timothy P. Herbert Chief Operating Officer
President



--------------------------------------------------------------------------------



 